Citation Nr: 0432177	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  02-20 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation (SMC) by reason 
of being in need of regular aid and attendance of another 
person or on account of being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from May 1944 to January 
1946.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2000 decision by the RO in St. 
Petersburg, which denied SMC based on a need for regular aid 
and attendance or on account of being housebound.  The 
veteran initially requested a Board hearing, and later 
withdrew his hearing request.  In December 2003, the Board 
remanded the case to the RO for further procedural and 
evidentiary development.  The case was subsequently returned 
to the Board.

During the course of this appeal, the RO denied the veteran's 
claim for service connection for a heart disability.  The 
veteran did not appeal this decision, and thus it is not in 
appellate status and will not be addressed by the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's service-connected disabilities are 
residuals of spinal injury with myelopathy, which is rated 60 
percent, and hives, which is rated 0 percent.  He is also in 
receipt of a total disability compensation rating based on 
individual unemployability

3.  The evidence does not show that the veteran is 
substantially confined to his dwelling and its immediate 
premises due to his service-connected disabilities.

4.  The service-connected disabilities have not caused the 
veteran to be bedridden or rendered the veteran unable to 
independently perform daily functions of self-care or to 
protect himself from the hazards and dangers incident to his 
daily environment.


CONCLUSION OF LAW

The criteria for SMC based on a need for regular aid and 
attendance of another person, or based on housebound status, 
have not been met.  38 U.S.C.A. § 1114(l), (s) (West 2002); 
38 C.F.R. §§ 3.350(b), (i), 3.352(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). The 
Court made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Court found that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  With 
respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 U.S.C. §§ 
5102 and 5103.  The Act contains a provision that clarifies 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __, Section 701 (H.R. 2297, December 16, 
2003).

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the rating decision noted above, the September 2002 
statement of the case, and the September 2004 supplemental 
statement of the case, and a VCAA letters in July 2001 and 
March 2004.  These documents, collectively, provide notice of 
the law and governing regulations, as well as the reasons for 
the determination made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  He was also informed 
of what evidence VA would obtain.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

All available records have been obtained and associated with 
the claims folder.  
The Board notes that this July 2001 and March 2004 letters 
were mailed to the appellant subsequent to the appealed 
rating decision in violation of the VCAA and the VA has not 
specifically informed the veteran to provide any evidence in 
the claimant's possession that pertains to the claim as 
required by 38 C.F.R. § 3.159.  .  The Board, however, finds 
that in the instant case the appellant has not been 
prejudiced by this defect.  

In this regard, the Board notes the appellant was provided 
notice of the division of responsibility in obtaining 
evidence pertinent to the case and ample opportunity to 
submit and/or identify such evidence.  Moreover, in the March 
2004 letter, the veteran was advised to submit any additional 
pertinent evidence.  Therefore, under the circumstances, the 
Board finds that any error in the implementation of the VCAA 
is deemed to be harmless error.  VA has satisfied both its 
duty to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993); VAOPGCPREC 7-2004.

Factual Background

The veteran served on active duty from May 1944 to January 
1946.  His only service-connected disabilities are residuals 
of spinal injury with myelopathy, rated 60 percent disabling, 
and hives, rated 0 percent disabling.  Since January 1997, he 
has been in receipt of a total disability compensation rating 
based on individual unemployability (TDIU rating).

In July 2000, the veteran's representative submitted an 
application for SMC based on a need for regular aid and 
attendance or on account of being housebound.  He enclosed a 
report of an examination for housebound status or permanent 
need for regular aid and attendance, completed by D.G., MD, 
and dated in May 2000.  The private doctor, D.G., MD, noted 
that the veteran had a history of coronary artery disease 
with myocardial infarction and coronary artery bypass graft 
in May 2000 with subsequent encephalopathy and confusion.  He 
indicated that the veteran was in bed for about 8 hours from 
9 p.m. to 9 a.m., and for about 4 hours from 9 a.m. to 9 p.m.  
He said the veteran could ambulate with pulling a walker, 
with minimal to moderate assistance.  He said the veteran was 
an inpatient in the hospital, and was in a wheelchair.  He 
indicated that the veteran had no significant hemiparesis, 
and that his major problem was reduced cognition with poor 
processing, poor integration of new information, and no 
learning curve.  

He said the veteran had urinary and bowel incontinence as 
well as urinary retention, and had reduced mentation to the 
point of not being able to manage his personal care.  He said 
the veteran could not ambulate without the assistance of 
another person, and ambulated with a roller walker, verbal 
cues, and the minimal assistance of another person.  The 
examiner noted that the veteran had profound confusion, and 
would not eat or drink, and could not manage his personal 
care and own mobility.  The diagnosis was history of 
myocardial infarction, coronary artery bypass graft with a 
subsequent stroke with dementia and encephalopathy which was 
probably permanent, would not resolve, and which was expected 
to progress.  Other diagnoses were history of cerebrovascular 
accident, myelopathy-war injury, and tobacco and light 
alcohol use.

In an attached statement dated in July 2000, D.G., MD 
indicated that the veteran was evaluated in late May 2000 for 
unstable angina, developed a myocardial infarction and 
underwent a coronary artery bypass graft two days later.  
After surgery he developed confusion and an encephalopathic-
type state.  An initial computed tomography scan dated a few 
days later showed central and cortical atrophy and 
microvascular disease.  A follow-up CT scan showed 
microvascular disease, atrophy and an old lacunar stroke in 
the left parietal lobe.  He noted that the veteran currently 
had profound cognitive deficits, was essentially helpless, 
and could not survive outside of an institution without 24-
hour attendant care.  He said the veteran used a catheter and 
was tube-fed.  He said the veteran was unable to dress or 
undress himself, refused to eat and drink, and was unable to 
manage his tube feeding.  In an addendum, he stated that the 
veteran's ambulation was not safe, not functional, and not 
reliable.  He could ambulate only for short periods of time 
throughout the day depending on his cognitive status.

In a statement dated in November 2000, the veteran said he 
was enclosing an August 2000 medical record from Dr. W.  VA 
did not receive such a record.

In December 2003, the Board remanded the case to the RO in 
part to obtain the private medical record from Dr. W.  

By a letter to the veteran dated in March 2004, the RO asked 
him to submit a copy of the private medical record from Dr. 
W.  The veteran did not respond.  

Analysis

If a veteran, as the result of service-connected disability, 
is so helpless as to be in need of regular aid and 
attendance, an increased rate of compensation (special 
monthly compensation) is payable.  38 U.S.C.A. § 1114(l) 
(West 2002); 38 C.F.R. § 3.350(b) (2003).  The following will 
be accorded consideration in determining the need for regular 
aid and attendance:  Inability of claimant to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliance which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be able to adjust without aid, such as supports, belts, 
lacing at the back, etc.); inability of claimant to feed 
himself through loss of coordination of upper extremities or 
through extreme weakness; inability to attend to the wants of 
nature; or incapacity, physical or mental, requiring care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless, as to be in need of regular aid and attendance, 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him to be in bed.  They 
must be based on the actual requirement of personal 
assistance from others.  38 C.F.R. § 3.352 (a) (2003).

Special monthly compensation may also be paid if a veteran 
has a single service-connected disability rated 100 percent 
and either (1) has additional service-connected disability or 
disabilities ratable at 60 percent, separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems; or 
(2) is permanently housebound by reason of service-connected 
disabilities.  Permanently housebound means the veteran is 
substantially confined, as a direct result of service-
connected disabilities, to his dwelling or the immediate 
premises (or, if institutionalized, to the ward or clinical 
areas), and it is reasonably certain that the disabilities 
and resultant confinement will continue throughout his 
lifetime.  38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. § 
3.350(i) (2003).

The veteran is service-connected for residuals of spinal 
injury with myelopathy (rated 60 percent), and hives (rated 0 
percent).  The July 2000 examination performed by Dr. G. 
shows that he is so helpless as to be in need of regular aid 
and attendance.  However, his current severe cognitive 
impairment with resulting helplessness is due to non-service-
connected disabilities.  Neither his service-connected spinal 
disability nor his service-connected skin disorder has been 
shown to have rendered him so helpless as to require regular 
assistance of another.

In terms of housebound benefits, the Board notes that neither 
of the veteran's service-connected disabilities is rated as 
100 percent disabling.  Additionally, it is not shown that 
the veteran's service-connected disabilities restrict him to 
his dwelling or immediate premises.  Evidence of record 
indicates that it is his non-service-connected severe 
cognitive impairment which limits his mobility.  Therefore, 
the veteran does not meet the requirements for a finding that 
he is entitled to housebound benefits.

The weight of the evidence is against the claim for 
entitlement to SMC based on a need for regular aid and 
attendance or based on being housebound.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to SMC based on a need for regular aid and 
attendance or based on being housebound is denied.


	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



